TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00181-CV


Wells Fargo Bank, N.A., Appellant

v.

Louis Pomerance, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-07-002618, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
 
		Appellant Wells Fargo Bank, N.A., and appellee Louis Pomerance filed a joint
motion requesting that this appeal be dismissed.  See Tex. R. App. P. 42.1(a).  We grant the motion
and dismiss the appeal.
 
 
						  Diane Henson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Joint Motion
Filed:   May 29, 2008